﻿
It is for me a great pleasure to convey to Mr. Peter Florin, on behalf of my own President, Mr. Samuel Kanyon Doe, and the Government and people of Liberia, congratulations on his assumption of the presidency of the forty-second session of the General Assembly. His unanimous election to his high office clearly reflects the esteem in which he is held by the Members of our Organization. We assure him of our fullest co-operation and support, as we wish him every success in his important assignment.
I take the opportunity also to thank his predecessor, Mr. Humayun Rasheed Choudhury, Minister for Foreign Affairs of Bangladesh, for the able manner in which he conducted the affairs of the forty-first session. We extend special thanks to our Secretary-General for his efficient management of the Secretariat and for his faithful and unrelenting efforts to fulfil the mandates entrusted to him by the Assembly. In particular we commend him both for his efforts to ensure implementation of the administrative reforms required of the Organization and for his latest report, which will be guiding our work during this session of the Assembly.
Multilateral coo-operation for the betterment of the human condition is the principal corner-stone upon which this Organization was founded over 40 years ago. In an increasingly interdependent world, nation-States must expand and pursue opportunities to advance their common and mutual interests. Such co-operation implies not only a sense of shared responsibility, but also the need for a collective response to common problems.
The world society which we attempt to fashion through this Organization requires the pooling of efforts where resources of individual States are inadequate, the co-ordination of policies where unilateral measures may negate one another, and the provision of a framework for decisive action where uncertainty may inhibit concrete progress. Unfortunately, seething as it is with conflicts and hostilities, our world today falls far short of this perceived ideal of a wholesome environment in which global resources are devoted largely to socio-economic development.
Whether it be due to the bankrupt policy of apartheid in South Africa, the frustrating denial of self-determination to the people of Namibia or the persistent crises in the Middle East, the Gulf region, Asia and Central America or elsewhere, the deep hatred created by such conflicts continues to impede the will to collective responsibility and collaborative effort in their resolution. 
It should therefore be no surprise that many of the issues before this Assembly have remained perennial agenda items, with hardly any solution in sight. In this context, the racist South African regime's persistence in the pursuit of the policy of apartheid has posed one of the most serious challenges to this Organization's declared aim: "to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small". There can be no doubt that apartheid also contravenes the objective of the United Nations to build a world society free from all forms of segregation and discrimination.
That is why my Government has consistently rejected South Africa's apartheid policy and calls upon those that give support and encouragement to the racist regime not only to consider the serious consequences of their action but also to reconsider their position on the adoption of sanctions against South Africa.
Regardless of what is said about the merits or demerits of sanctions, the fact is that the inadequacy of the sanctions imposed thus far has apparently had the effect of rendering the racist regime all the more ruthless and intransigent in its oppression of the black majority of the population. Consequently, my Government remains convinced that the imposition of comprehensive mandatory sanctions as provided for in Chapter VII of the Charter constitutes the last viable peaceful means of ending this ugly and explosive situation in South Africa, a situation which continues to destabilize the entire region and constitute a threat to world peace and security. My delegation takes this view not unmindful of the importance of negotiations and dialogue, but because of the long-standing refusal of the South African Government itself to meet and to negotiations with the leaders of the liberation movements.
As regards the related question of Namibia, Liberia cannot accept the continued defiance of the authority of the United Nations, and considers South Africa's recalcitrance to be a grave challenge to the credibility of this Organization. It is most regrettable, in this connection, that three decades after the commencement of the decolonisation process in Africa Namibia should still be languishing under the yoke of colonialism. Our frustration is further heightened by attempts on the part of the racist regime and its collaborators to insist on linking the proposed withdrawal of Cuban internationalist forces from Angola to the question of Namibia's independence.
My delegation therefore calls for the unconditional and complete withdrawal of South Africa from Namibia so that that Territory can at last gain its full independence, under the leadership of the South West Africa People's Organization (SWAPO), the sole and authentic representative of the Namibian people, and take its rightful place in this Organization and elsewhere. We submit in this connection that Security Council resolution 435 (1978) remains the most viable basis for the attainment of this objective. There are other regional conflicts which are also the subject of continuing dialogue and negotiation within the international community. That is as it should be, since we are enjoined by the Charter to pursue the settlement of disputes by peaceful means.
Accordingly we must commend the Secretary-General for his ongoing efforts to restore peace and stability in the Persian Gulf. The war between Iraq and Iran, which has lasted for nearly a decade, has taken a very heavy toll on human life and property, disrupted freedom of trade and navigation in the region and even escalated to the point where chemical weapons have been used against civilian targets, including women and children. We must once again urge all concerned to comply with the provisions of Security Council resolution 598 (1987), which calls for the cessation of hostilities and the opening of negotiations between the two parties.
In the Middle East the question of the right of the Palestinians to a homeland and the right of Israel to exist within secure and internationally recognized boundaries continues to be disputed by the parties. Those rights must of course be recognized and upheld through peaceful means. In this connection an international conference on the Middle East could prove useful, provided that it facilitated the evolution of a solution acceptable to all concerned.
While taking note of recent political developments in South Korea we wish also to encourage the resumption of dialogue at ministerial level towards the reunification of South and North Korea. Furthermore, my Government believes that membership in the United Nations of North and South Korea should broaden the scope for a peaceful reunification of that divided country.
It is a fundamental right of peoples to determine their own form of government and to choose whatever political, economic and social systems they may wish, free from outside interference or constraints of any kind equally, sovereignty, territorial integrity and political independence are all inviolable attributes of nations. In this connection the unconditional withdrawal of foreign troops from both Kampuchea and Afghanistan should be accelerated to enable those countries to exercise fully their freedom.
By the same token we consider the establishment and maintenance of peace in Central America to be the prime responsibility of the Governments in that region. We therefore welcome the recent Guatemala Agreement as a useful foundation for genuine peace and stability in Central America and call on the international community to lend its fullest support to that Agreement.
On a similar note, my Government also invites the international community to lend its support to current initiatives of the Organization of African unity towards the peaceful resolution of the conflict between Libya and Chad,
Most of the conflicts and hostilities ate fuelled by an arras race that is consuming a disproportionate share of the world's scarce resources. Because the international community can ill afford to continue on such a course, we welcome the historic international Conference held recently on the relationship between disarmament and development. That Conference could be viewed as a first step not just towards a safer world but also towards a more judicious utilization of the earth's resources. Having said that, my delegation believes that any appreciable level of disarmament should be buttressed by workable guarantees for States, through effective arrangements for the maintenance of international peace and security in accordance with the Charter of the United Nations.
In this connection my Government notes with satisfaction the recent agreement in principle concluded between the Governments of the United States and the Soviet Union to eliminate an entire class of nuclear weapons. We urge those nations to continue their negotiations to a successful conclusion. In addition to the issues of war and peace which we have highlighted here there are also a number of serious problems plaguing the global economy, problems that continue to defy and frustrate traditional solutions. In practically every forum of the world today such issues as those concerning the need for monetary and fiscal reform, the increasing volume and cost of third-world debt, the declining level of real official development assistance, the drastic fall in third-world commodity prices, spiralling inflation, the deteriorating terms of trade, the increasing protectionist tendencies of industrialized countries, are all finding their way to the very top of the agenda. These and similar problems have been generally identified with, if not considered as, the direct root causes of unemployment, sustained poverty and overall negative growth in most third-world countries.
However, what is truly noteworthy, as we know, is that these problems have arisen and persisted not because the world lacks the raw materials or the technological capacity to produce enough for its growing population, which has now reached five billion and is increasing by the second, but largely because our States have as yet not been able to agree on a fairer and more rational system of managing the world's economy.
As some speakers before me have pointed out, the old alignments and configurations of the international economy will no longer suffice. For instance, no concept of development can be accepted today which continues to condemn the majority of the world's population to starvation, malnutrition, substandard living in conditions of despair. 
The widening gap between rich and poor countries has often been traced to the industrial revolution and to slavery and colonialism, in which the development of industry in the Western world was said to have been facilitated in great measure by massive infusions of resources, both human and material, from what is now referred to as the third world. That, parenthetically, raises a most interesting question about the unrelenting pressures now being exerted on third-world countries to repay their debts; is there not another debt that we are forgetting, that may not have been fully repaid, or even considered?
The point, however, is not that industrialization did not increase the wealth of Europe and North America, or that slavery and colonial exploitation did not retard the development of the third world; the point is simply that this situation, which has remained essentially unchanged notwithstanding the great wave of decolonisation that has seen the creation of nearly 100 new independent States over the last 40 years, is no longer a tenable or acceptable proposition.
The traditional, almost stereotypical, division of labour which relegated third-world countries to the status of primary producers must now give way to a new arrangement that should not only enable developing countries to engage in the manufacturing of finished and semi-finished products but also require the developed economies to consume more of those products. We commend and completely agree with those, among them the Foreign Minister of the Federal Republic of Germany, who have called here for the age-old one-sided relationship between developed and developing countries to be restructured.
As regards the role of the United Nations and its specialized agencies in economic development we must, of course, commend them for their untiring efforts in research and information, in policy analysis and practical action and in technical assistance, where they have contributed to the development activities of third—world countries. Only last year the United Nations convened a special session on the critical economic situation in Africa. Since then, many African countries have undertaken strong measures to fulfil their commitments under the economic recovery and development Programme adopted at that session. For example, in its own economic recovery programme, Liberia, under the leadership of President Samuel Kanyon Doe, has embarked upon a number of measures to improve the management of the public sector, to restore to its proper place the key role of private initiative and enterprise in economic growth and development and to design strategies foe integrated rural development, with emphasis on agriculture and food self-sufficiency, through a green revolution programme.
But, as was recognized by the special session, the international community was expected to complement the resources and self-help efforts of third world countries for their economic recovery. Unfortunately, most donor countries have so far done very little to demonstrate, much less fulfil, their commitment to the Programme, this, my country and Government find most regrettable and disappointing.
Indeed, our world today is over-burdened with political and territorial disputes and with serious economic and social crises, all of which threaten the very foundations of peace, security and development on our planet. In the circumstances, there can be no social responsibility more important or task more weighty than that of the search for efficient and lasting solutions to these problems. And in this onerous task our most urgent need is for strong leadership and a new vision, tempered by a greater sense of collective moral responsibility and a complete change of attitude based on a rededication to international solidarity.
Indeed, this global village which is our common heritage will be neither a better place in which to live nor a worthy legacy to bequeath to posterity unless we can urgently return to the fundamental values of love and charity and the proposition that each one is his brother's keeper. International relations can no longer be based solely on a delicate balancing of conflicting interests, or on the unremitting and fierce competition of nations to achieve material objectives and superiority at all cost. These relations must now be founded firmly on the universally accepted principles of justice and fair play   tolerance, protection of the weak and freedom from domination by the strong. Of course, these are not new values or concepts in the United Nations.
Over the years this Organization has emerged as the authentic voice of humanity's collective conscience. There is now, however, a dire need to strengthen our moral capacity and reinforce our political will to enable the United Nations to tackle more effectively its many complex problems, to which, in some cases, normal political approaches may not be applicable or even feasible.
It cannot be denied that there is a moral and ethical dimension to the struggle against ignorance, disease and poverty, against such social ills as drug abuse, prostitution, slavery, child labour and torture/ and that there is such a dimension to programmes such as those which provide for the immunization of children, better housing and Medicare for the people, a greater role for women In development, food security for all and the protection of the environment. The same humanitarian spirit as recently mobilized and co-ordinated international assistance to Ethiopia, Sudan and Mexico, among others, should now be cultivated and fully extended to other areas of need in the world.
In this connection, and referring again to the Conference on the Relationship between Disarmament and Development, ray delegation submits that there might be an even more poignant relationship to be considered, namely, that between disarmament and disease. Let us take the real case of the current AIDS (acquired immune deficiency syndrome) epidemic. Very soon the global effect of that deadly epidemic could reach proportions comparable only to the devastation that could result from a nuclear explosion, which knows no national boundaries. There is no doubt that much more could be done to intensify the search for a vaccine and/or a cure for the AIDS epidemic if a relatively small portion of the billions of dollars now spent on arms could be placed at the disposal of the scientific and medical community for this purpose.
Two other areas of concern that the United Nations could take as a moral imperative are the problem of third world debt and the combined questions of the liberation of South Africa and independence for Namibia, to which we referred earlier. For reasons already recounted here, the problem of debt truly poses a moral challenge to the developed world and to institutions for international development assistance. Nothing short of a substantial, if not total, conversion into grants of the debts owed them by third world countries may be required to enable many of these countries to survive even marginally while their serious structural problems and the inequities of the international marketplace are redressed. My delegation firmly believes that the United Nations could play a vital role in sensitising the creditor nations and institutions to the need for urgent relief action.
As for man's inhumanity to man, wherever found and whether it assumes the form of genocide, slavery, colonial exploitation or the displacement of peoples, it has always been morally indefensible. In this connection, the continuing existence of apartheid in South Africa constitutes an affront to the collective conscience of mankind. Regular reports and accounts of the brutal excesses of the apartheid regime contain disturbing overtones of torture camps in recent history. The world must surely act now to end apartheid. For its part, Liberia reaffirms its determination to carry on the struggle until the last vestiges of colonialism and all other forms of exploitation are removed from southern Africa and every other part of the world where such human rights abuses are found.
It is our fervent hope that the United Nations will continue to be not only a forum in which to engage in dialogue on global matters, but also a forum in which to galvanize our collective political will and moral courage to secure the long-term interest of mankind. 
